     Case 1:18-cr-00356-SJB Document 10 Filed 04/22/19 Page 1 of 4 PageID #: 27



1    UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
2
3    -------------------------------------------------------X

4    UNITED STATES OF AMERICA,                                      Cr. No. 18-cr-356-SJB
5            - against -                                            GOVERNMENT’S SENTENCING
6                                                                   MEMORANDUM

7    TUAN NGUYEN,
                               Defendant.
8
9    -------------------------------------------------------X

10
              This Memorandum sets forth the Government’s position regarding the sentence of
11
      Defendant Tuan Nguyen. A sentencing hearing is scheduled for April 24, 2019.
12
13           The Government has no objections or modifications to the draft Presentence

14    Investigation Report (PSR) prepared on January 31, 2019. The Government previously
15    notified the assigned Probation Officer and Defense Counsel that it had no objections to the
16
      draft PSR.
17
              The Government has agreed, pursuant to the Plea Agreement in this matter, to
18
19    recommend a sentence at the low-end of the applicable guideline range. Ct. Ex. 1 at 4-8.

20    According to the PSR, Mr. Nguyen’s offense level is 10 and his criminal history score is 0,
21
      which places him within Zone B. Mr. Nguyen’s guideline imprisonment range is therefore 6-
22
      12 months, subject to the alternative conditions set forth in U.S.S.G. § 5C1.1(c). The PSR
23
      concluded that Mr. Nguyen is able to pay a fine, and the applicable range of fines is $4,000 -
24
25    $40,000. U.S.S.G. § 5E1.2(c)(3).

26            Mr. Nguyen has pleaded guilty to attempting to import two different species of
27
      endangered fish, Asian arowana (Scleropages formosus) and paroon sharks (Pangasius
28
      sanitwongsei). Though Mr. Nguyen was not intending to keep the endangered fish, he was

                                                                1
     Case 1:18-cr-00356-SJB Document 10 Filed 04/22/19 Page 2 of 4 PageID #: 28



1     intricately involved in procuring the fish from overseas and distributing those fish within the
2     United States. The communications between Nguyen and others within his network, as
3
      described in the Plea Agreement, show Nguyen’s knowledge that the fish were illegal to import
4
      and a casual attitude towards the illegality – a “wink and nod” agreement to the commission of
5
6     a federal crime. It is this casual attitude towards the impact of hobbyist fish collection that, in

7     1976, prompted the Asian arowana’s listing as endangered under the U.S. Endangered Species
8     Act, and landed it within the most restrictive category of the Convention on the International
9
      Trade in Endangered Species (CITES). Yet the PSR also notes, and the Government concurs,
10
      that Mr. Nguyen has lived an otherwise law-abiding, productive, and positive life. He has
11
12    demonstrated remorse for his actions, has conducted himself with professionalism and poise

13    throughout the legal process, and has cooperated with the Government.
14
             Therefore, in order to provide general deterrence, in recognition of the seriousness of
15
      the offense, in consideration of the other factors set forth in 18 U.S.C. § 3553(a), and in
16
17    compliance with the Plea Agreement, the Government seeks a sentence at the low-end of the

18    guideline range, which would include:
19          (a) An alternative set of conditions that satisfy the term of imprisonment as set forth in
20              U.S.S.G § 5C1.1(c)(2)-(3);
21          (b) A criminal fine of $4,000;
22          (c) A special assessment of $25 (due at sentencing); and

23          (d) A 1 year term of supervised release, including the mandatory and standard
                conditions set forth in U.S.S.G. § 5D1.3. See 18 U.S.C. § 3583(b)(3).
24
25
26
27
28


                                                       2
     Case 1:18-cr-00356-SJB Document 10 Filed 04/22/19 Page 3 of 4 PageID #: 29



 1                                              Respectfully submitted,
 2                                              Jean E. Williams
 3                                              DEPUTY ASSISTANT ATTORNEY
                                                GENERAL OF THE ENVIRONMENT
 4                                              AND NATURAL RESOURCES DIVISION
                                                U.S. DEPARTMENT OF JUSTICE
 5
      Dated: Apri122, 2019
                                            BY, ~ ,     _____.
 7                                             Patrick Duggan
                                               Trial Attorney
 8
                                               Environmental Crimes Section
 9                                             U.S. Department of Justice
                                               601 D Street NW,Suite 2122
10                                             Washington, DC 20004
                                               Phone: 202-305-0366
11
                                               Fax:     202-514-8865
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           3
     Case 1:18-cr-00356-SJB Document 10 Filed 04/22/19 Page 4 of 4 PageID #: 30



1
2                                   CERTIFICATE OF SERVICE
3
            I, Patrick M. Duggan, hereby certify that on April 22, 2019, I caused this Motion to be
4
     served on counsel for the defendant, Deborah J. Blum, Esq., by electronic mail.
5
6                                                        /s/ Patrick Duggan
7                                                        PATRICK DUGGAN
                                                         Trial Attorney
8                                                        Environmental Crimes Section
9                                                        U.S. Dept. of Justice

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    4
